UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA

           -versus-                              No. 05 Cr. 673-4 (LAP)

ABDERRAHMANE FARHANE,

                   Defendant.


ABDERRAHMANE FARHANE,                           No. 18 Civ. 11973 (LAP)

                   Petitioner,

           -versus-
                                                         ORDER
UNITED STATES OF AMERICA

                   Respondent.



LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

     Before       the    Court   is   Petitioner    Abderrahmane   Farhane’s

motion to vacate his plea, conviction, and sentence under 28

U.S.C. § 2255 based on ineffective assistance of counsel.                 (See

§ 2255 Motion, dated Dec. 10, 2018, 18 Civ. 11973, dkt. no. 2.)

For the reasons set forth below, Mr. Farhane’s motion is DENIED.

     The Court assumes the parties’ familiarity with the facts

of   the   case    and    will   only   give    a   high-level   overview   of

pertinent background information.              In 2006, Mr. Farhane pleaded

guilty to crimes arising from his efforts to help send money to

overseas terrorists in the wake of the 9/11 attacks.               (See Nov.

9, 2006 Plea Hearing Tr., No. 05 Cr. 673-4, dkt. no. 91.)                   In


                                        1
2007,    the   Court     sentenced      Mr.       Farhane    to    a   13-year    term   of

incarceration followed by a 2-year period of supervised release.

(Judgment, dated Apr. 23, 2007, No. 05 Cr. 637-4, dkt. no. 133.)

In 2017, Mr. Farhane was released                      early from prison, having

received credit for good time served.                  (Affidavit of Mr. Farhane,

dated Feb. 1, 2019, No. 18 Civ. 11973, dkt. no. 14 ¶ 44.)

     In    2018,       the    U.S.   Government        initiated       denaturalization

proceedings against Mr. Farhane.                   (See Complaint, dated Aug. 13,

2018 (“Denaturalization Compl.”), United States v. Farhane, No.

18 Civ. 4347 (RPK) (E.D.N.Y.), dkt. no. 1.)                            Mr. Farhane had

become a U.S. citizen in 2002, and as part of the naturalization

process, he reportedly answered “no” to the question of whether

he had ever knowingly committed a crime for which he had not

been arrested.          (See id. ¶¶ 65-80)               The criminal conduct to

which Mr. Farhane pleaded guilty in 2006, however, dated back to

2001 -- i.e., to the period before he was naturalized.                           (See Nov.

9, 2006 Plea Hearing Tr., No. 05 Cr. 637-4, dkt. no. 91, at

23:3-10.)         In    the     denaturalization            action,     the   Government

contends that Mr. Farhane illegally procured his naturalization

by   concealment         and    misrepresentation            and       that   the    false

statements in his application and the conduct underlying his

guilty    plea    showed       an    absence      of   the    requisite       good   moral

character.       (Denaturalization Compl. ¶¶ 56-80.)




                                              2
     On December 19, 2018, Mr. Farhane filed the instant motion.

He   argues    that     the     Court       should       vacate       his    guilty      plea,

conviction, and sentence on ineffective assistance of counsel

grounds    because      his     defense       lawyer      never       advised      him    that

pleading    guilty      might    lead       to    denaturalization           and    possibly

deportation.       (See       Memorandum          of    Law    in    Support    of       § 2255

Motion, dated Feb. 1, 2019, No. 18 Civ. 11973, dkt. no. 11.)

     The      Supreme    Court        set     forth      the        basic   standard       for

ineffective     assistance        of    counsel          claims       in    Strickland         v.

Washington, 466 U.S. 668 (1984).                       To prevail on such a claim,

the petitioner must show (1) that “counsel’s representation fell

below an objective standard of reasonableness,” and (2) that he

suffered prejudice, meaning “there is a reasonable probability

that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.”                        Strickland, 466 U.S. at

688, 694.      In context of plea negotiations, “it is a lawyer’s

general duty to advise a defendant concerning acceptance of a

plea bargain.”          Fulton v. Graham, 802 F.3d 257, 265 (2d Cir.

2015)     (citation       and     internal             quotation       marks       omitted).

Effective assistance during plea bargaining includes advising

noncitizen     clients     as    to     the       deportation        consequences         of   a

conviction.     See Padilla v. Kentucky, 559 U.S. 356 (2010).

     Mr. Farhane has not established ineffective assistance of

counsel because, at a minimum, he failed to demonstrate that his




                                              3
defense      lawyer’s    conduct     was       objectively        unreasonable.      Mr.

Farhane was a U.S. citizen at the time of his plea, meaning the

conviction      itself   did   not   give       rise   to    an   imminent    risk   of

deportation, as was the case in Padilla.                     Rather, Mr. Farhane’s

denaturalization risk stemmed from his misrepresentations about

not having engaged in criminal conduct and his having illegally

procured naturalization.           Although Mr. Farhane’s lawyer knew his

client    was    naturalized,      nothing      in     the   record     suggests     his

lawyer    knew,    or    should    have    known,      about      the   circumstances

giving rise to Mr. Farhane’s denaturalization exposure.                       Because

Mr. Farhane’s lawyer had no basis for suspecting that the guilty

plea could have immigration consequences, it was not objectively

unreasonable for his lawyer to give no advice on that issue.

See Strickland, 466 U.S. at 691 (“Counsel’s actions are usually

based, quite properly, on informed strategic choices made by the

defendant and on information supplied by the defendant.”).

    The Court reached a similar conclusion in Pizzuti v. United

States, No. 01 Cr. 1122 (LAP), 2019 WL 274968, at *3 (S.D.N.Y.

Jan. 10, 2019).          There, the petitioner made misrepresentations

in his naturalization application and later pleaded guilty to

misconduct pre-dating his naturalization.                    After the Government

filed    a   denaturalization        action      against      the    petitioner,     he

sought a writ of error coram nobis on ineffective assistance

grounds.        The   Court    denied     his    petition,        finding    that    his




                                           4
lawyer’s failure to advise on immigration risk was not improper

because (1) “[a]t the time of his guilty plea, Petitioner was a

naturalized     citizen,     and    his   conviction    did     not   render     him

deportable,”     and   (2)    the    petitioner’s      “false    testimony       and

concealment of his criminal activity [were] the causes of the

[denaturalization] proceedings against him, not his guilty plea

and conviction.”       Id. at *3 (internal citations and alterations

omitted).     Here, as in Pizzuti, Mr. Farhane was a U.S. citizen

when   he    pleaded   guilty,      and   his   conviction      itself     did   not

present any direct immigration consequences.

       Mr.   Farhane’s     principal      authority,    Rodriguez     v.    United

States, 730 F. App’x 39 (2d Cir. 2018) (summary order), does not

require a different result.           In Rodriguez, the Court of Appeals

found that counsel’s performance was objectively unreasonable

when counsel “assured [the client] several times that [she] did

not have to worry about the immigration consequences of a plea

because [she] was a citizen.”             Id. at 41 (quotation and citation

marks omitted).        Unlike Mr. Farhane’s case, Rodriguez involved

affirmative misadvice from an attorney.                The Court of Appeals

did not hold that a lawyer’s performance is constitutionally

defective if he or she fails to advise on immigration issues

during plea negotiations when there is no apparent basis for

suspecting that immigration consequences might be in play.




                                          5
    For the foregoing reasons, Mr. Farhane’s motion is DENIED.

The Clerk of the Court is directed to mail a copy of this order

to Mr. Farhane and to mark this action closed and all pending

motions denied as moot.



SO ORDERED.


Dated:   March 31, 2020
         New York, New York




                                   ____________________________
                                   LORETTA A. PRESKA
                                   Senior U.S. District Judge




                               6
